Citation Nr: 0005577	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

The propriety of the severance of service connection for 
hepatitis.  




REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972.  

The service records indicate that the veteran was "absent 
without proper authority" from July to October 1967 and from 
February 1968 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



REMAND

In a November 1996 rating decision, the RO granted service 
connection for hepatitis and assigned a 10 percent disability 
rating, effective in May 1996.  

In his December 1996 Substantive Appeal, the veteran 
requested that the service-connected hepatitis be rated as 
100 percent disabling.  

After a February 1997 RO hearing, the Hearing Officer 
proposed to severe service connection for hepatitis on the 
basis that the November 1996 rating decision was clearly and 
unmistakably erroneous in that the evidence "clearly 
indicated" that the veteran's hepatitis had been "incurred" 
while he was absent without leave (AWOL) as the result of 
drug abuse.  

In addition, the Hearing Officer added that the applicable 
law provided that a disease shall not be deemed to have been 
incurred in the line of duty if it was the "result of abuse 
of alcohol or drugs."  

In the September 1997 rating decision, the RO formally 
severed service connection for hepatitis on the basis that 
the Hearing Officer had determined that the incurrence of 
hepatitis was the result of the veteran's willful misconduct.  
The RO added that the determination was based on a finding of 
clear and unmistakable error in the light of "the record and 
the law that existed at the time of the prior decision."  

The Board observes that a statement of the case (SOC) must be 
complete enough to allow an appellant to present written or 
oral arguments before the Board.  38 U.S.C.A. § 7105(d)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. § 19.29 (1999).  To 
accomplish this, a SOC must not only summarize the evidence 
relevant to the issue with which an appellant has expressed 
disagreement, but must also summarize the applicable law and 
regulations, complete with appropriate citations, and discuss 
how those laws and regulations affected the decision.  Id.  

A review of the record by the Board shows that the SOC and 
all subsequent SSOCs regarding the issue of severance of 
service connection for hepatitis have not provided the 
veteran with a complete statement of the applicable law and 
regulations or a full explanation to support the 
determination that the November 1996 rating decision was 
clearly and unmistakably erroneous.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has defined clear and 
unmistakable error (CUE) as "the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

Furthermore, a CUE is an error that is undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  

The Board also observes that the record contains no service 
medical records prior to the veteran's lengthy absence 
without proper authority.  As the question of when the 
veteran contracted hepatitis is fundamental to the proper 
adjudication of this issue, any service medical records 
related to his health prior to his absence are crucial.  
Similarly, it is unclear as to whether all of the veteran's 
service personnel records are in the claims folder.  Any such 
documents that are within the control of VA and can 
reasonably be expected to be part of the record are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

The Board observes that the Hearing Officer's proposed 
severance had noted that it had considered an April 1997 
addendum to the March 1997 report of the VA medical 
examination.  This addendum, in response to specific 
questions provided to the medical examiners, noted that the 
veteran's hepatitis was most likely related to his in-service 
hepatitis in 1972.  The addendum also stated that the 
veteran's in-service hepatitis was, "more likely than not," 
related to in-service parenteral drug use.  

After summarizing the evidence, the hearing officer's 
decision merely stated that "the evidence clearly indicates 
that the veteran's hepatitis was incurred during a period of 
AWOL as a result of drug abuse."  However, the Board is 
unable to determine from the record what evidence and law the 
Hearing Officer had considered in determining that the 
hepatitis had been incurred during a period of AWOL.  

Additionally, the Board observes that a service-connected 
disability is one that was incurred in or aggravated in line 
of duty in the active military, naval or air service.  
38 C.F.R. § 3.1(k) (1999).  In line of duty means an injury 
or disease incurred in or aggravated during a period of 
active military, naval or air service, unless such injury or 
disease was the result of the veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, was 
a result of the veteran's abuse of alcohol or drugs.  
38 C.F.R. § 3.1(m) (1999).  

Furthermore, the line of duty requirement is not met if, at 
the time that the injury was suffered or the disease was 
contracted, the veteran was avoiding duty by desertion or was 
absent without leave which materially interfered with the 
performance of military duty. 38 C.F.R. § 3.1(m)(1).  

Here, the Board finds that the record indicates that the 
veteran had not been issued an adequate SOC and that the 
determination that service connection should be severed based 
on CUE in the November 1996 rating decision lacked the 
requisite specificity.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should again take appropriate 
steps in order to obtain any other of the 
veteran's service medical and service 
personnel records, to specifically 
include a request for any records that 
predate his protracted absence without 
proper authority.  Any additional 
document provided should be associated 
with the veteran's claims folder.  

2.  In light of the discussion and 
development requested hereinabove, the RO 
should once again undertake to adjudicate 
the issue of severance of service 
connection for hepatitis on the basis of 
CUE in the November 1996 rating decision.  
This should include an appropriate 
discussion of the relevant evidence and 
the applicable law and regulations 
considered in arriving in its 
determination.  If the decision remains 
adverse to the veteran, then the RO 
should provide him and his representative 
with a SSOC which specifically identifies 
the alleged CUE and provides the 
persuasive reasons why the result would 
have been manifestly different but for 
the specified error.  The RO should also 
specifically list all evidence used in 
identifying the specified CUE.  RO's 
decision should comply with the relevant 
law and regulations.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


